DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3-23-2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-11 include citations to the specification and/or drawings with figure numbers and should be removed.  Appropriate correction is required.
Claim 1 is proposed to begin with ‘A method for’.  Appropriate correction is required.
Regarding claims 1, 7, and 9, the acronym ‘VoIP’ should be defined.  Appropriate correction is required.
Regarding claims 1, 7, and 9, the acronym ‘SIP’ should be defined.  Appropriate correction is required.
Claim 1 should recite ‘an ARC staff presentation unit GUI’.  Appropriate correction is required.
Regarding claim 1, the acronym ‘GUI’ should be defined.  Appropriate correction is required.
Regarding claim 1, the acronym ‘PSTN’ should be defined.  Appropriate correction is required.
Claim 4 is proposed to have the limitation ‘a data message’ in line 3.  Appropriate correction is required.
It is suggested to fix the spacing in lines 7, 8, 12, and 13 of claim 5.
Claim 5 should recite ‘an ARC staff presentation unit GUI’.  Appropriate correction is required.
Regarding claim 7, the acronym ‘PST’ should be defined.  Appropriate correction is required.
Regarding claim 8, the acronyms: UDP, TCP, SMS, HTTP, FTP, SIP, SIA, SOS_V4, CID, SCAIP, and ESPA should be defined.  Appropriate correction is required.
Regarding claim 9, the limitations: ‘said receiving interface device comprises said device’ does not make sense.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 recite the limitation "the same alarm event".  There is insufficient antecedent basis for this limitation in these claims.
Claim 1 recites the limitation "said alarm call".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
It is not clear in line 2 of claim 1 and line 3 of claim 9, what data/text is referring to.  An explanation of the meaning of ‘/’ is requested.  Appropriate action is required. 
Claim 5 recites the limitation "the ARC Subscriber Identity database".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the alarm information".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the alarm message".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ARC operator".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the actual alarm event".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear in line 4 of claim 7, what SIP/voip is referring to.  An explanation of the meaning of ‘/’ is requested.  Appropriate action is required. 
Claim 8 recites the limitation "the transporter protocol".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the data protocol".  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
*U.S. PG PUB: 2007/0287430 by Hosain et al discloses receiving an alarm event call that is voice and/or data and may utilizing transporter protocol and forwarding the alarm event call to an alarm receiving center operator via a PSTN connection
See PTO-892 Form for further references.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653